Citation Nr: 1017179	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has requested a personal hearing before a member 
of the Board, seated at the RO.  Such a hearing was scheduled 
for March 16, 2010; the Veteran did not report to his 
scheduled March 2010 hearing.  In an April 2010 statement, 
the Veteran's representative explained how the Veteran's 
motion for rescheduling of his assigned hearing date was not 
received by the RO prior to the date of the hearing, and he 
explained how there actually was good cause for the failure 
to report.   The Board herein grants the motion for a new 
hearing date and finds good cause has been shown for the 
Veteran's failure to appear.  Therefore, the Veteran should 
be scheduled for another hearing before a member of the Board 
seated at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge sitting at a RO.    

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


